122 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.RENTRAK CORPORATION, an Oregon Corporation, Plaintiff-Appellee,v.Duane M. MARCHAND, dba Thumbs Up Video, Defendant-Appellant.
No. 96-36114.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997**Decided Aug. 29, 1997.

Appeal from the United States District Court for the District of Oregon, No. CV-94-00153-ALH;  Ancer L. Haggerty, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Duane M. Marchand appeals pro se the district court's entry of default judgment for Rentrak corporation ("Rentrak") as a sanction pursuant to Fed.R.Civ.P. 37(b)(2)(C) against Marchand in Rentrak's diversity action for breach of contract, conversion, and fraud arising from over one hundred missing prerecorded videocassettes leased to Marchand.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Marchand's sole contention on appeal is that we should set aside the district court's default judgment because he and Rentrak executed a settlement agreement about five months after Rentrak filed suit.  Marchand, however, did not present this issue to the district court.  We will not consider issues raised for the first time on appeal absent exceptional circumstances.  See Copeland v. Bowen, 861 F.2d 536, 540 (9th Cir.1988);  see also Ferris v. Santa Clara County, 891 F.2d 715, 719 (9th Cir.1989).  No exceptional circumstances warrant that we address Marchand's contention.  See Copeland, 861 F.2d at 540.   Moreover, Marchand has abandoned his right to present additional contentions in support of his appeal.  See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We deny Rentrak's motion to strike a letter attached to Marchand's opening brief